PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kinsella, James, J.
Application No. 14/037,922
Filed: 26 Sep 2013
For: RATIO METRIC CURRENT MEASUREMENT
:
:
:	DECISION ON PETITION
:
:
:

This is a corrected decision in response to the petition to withdraw holding of abandonment filed September 28, 2020.
 
The petition is DISMISSED as moot.

The application was held abandoned for failure to timely submit a response to the final Office action mailed February 4, 2020, which set a three (3) month shortened statutory period for reply. Notice of Abandonment was mailed September 4, 2020.

On September 28, 2020, the subject petition to withdraw the holding of abandonment was filed. 

On January 31, 2021, an electronic petition to revive the application was filed. On January 31, 2021, a decision was mailed granting the electronic petition to revive the application. 

In view of the subsequently filed and granted petition to revive the application and a telephone conversation on March 2, 2021, between the undersigned attorney and patent practitioner Robert C. Strawbrich, applicant’s representative, the petition to withdraw the holding of abandonment is dismissed as moot. 

The two-month period for submission of an appeal brief under 37 CFR 41.37(a)(1), accompanied by the fee required by 37 CFR 41.20(b)(2), continues to run from the date of the decision of January 31, 2021.

The application is forwarded to Technology Center Art Unit 2863 to await receipt of applicant’s reply as required by the decision mailed January 31, 2021.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET